15‐2456 
United States v. Lawton 
 
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           
                                  SUMMARY ORDER  
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED 
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 
32.1 AND THIS COURT’S  LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS COURT, A PARTY MUST CITE EITHER THE  FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE 
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY 
NOT REPRESENTED BY COUNSEL. 
 
       At a stated term of the United States Court of Appeals for the Second Circuit, held 
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
York, on the 8th day of January, two thousand and nineteen.  
                                       
PRESENT:  CHESTER J. STRAUB, 
              RICHARD C. WESLEY, 
              DEBRA ANN LIVINGSTON, 
                      Circuit Judges. 
__________________________________________________________  
 
UNITED STATES OF AMERICA,  
                             Appellee,              15‐2456 
 
              v.                                                    
 
BRETT LAWTON,                        
                             Defendant‐Appellant. 
______________________________________________________________  
 
FOR APPELLANT:               BARCLAY T. JOHNSON, Assistant Federal Public Defender 
                             (David L. McColgin, Assistant Federal Public Defender, on the 
                             brief),  for  Michael  L.  Desautels,  Federal  Public  Defender, 
                             District of Vermont, Burlington, VT. 
 
                                                            
FOR APPELLEE:             KUNAL  PASRICHA,  Assistant  United  States  Attorney 
                          (Gregory L. Waples, Assistant United States Attorney, on the 
                          brief),  for  Christina  E.  Nolan,  United  States  Attorney  for  the 
                          District of Vermont.  
____________________________________________  
 
Appeal from the United States District Court for the District of Vermont (Sessions, J.). 
 
      UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED,  ADJUDGED, 

AND DECREED that the judgment of the district court be and hereby is AFFIRMED.   

        Brett Lawton was charged in a one‐count indictment with conspiring to distribute 

α‐PVP, a substance the Government alleges is an analogue of MDPV. MDPV is a schedule 

I  controlled  substance  that  produces  effects  similar  to  those  of  methamphetamine  or 

cocaine. In September 2014, Lawton moved to dismiss the indictment on the basis that 

the Analogue Act, 21 U.S.C. § 813, is unconstitutionally vague as applied to α‐PVP. The 

United  States  District  Court  for  the  District  of  Vermont  (Sessions,  J.)  denied  Lawton’s 

motion, and Lawton entered a conditional guilty plea that preserved his right to appeal 

the constitutional claim. Lawton filed an appeal, which we stayed pending a resolution 

in  United  States  v.  Demott,  906  F.3d  231  (2d  Cir.  2018).  In  October  2018,  a  panel  of  this 

Court decided Demott, which we now hold is dispositive of Lawton’s appeal. We assume 

the parties’ familiarity with the underlying facts and procedural history. 

        Lawton raises two challenges to his judgment of conviction: The Analogue Act is 

unconstitutionally vague as applied to α‐PVP because (1) it does not define “substantially 

similar”; and (2) α‐PVP neither shares a 3‐D visual similarity to a controlled substance 



                                                    2 
nor  metabolizes  into  a  controlled  substance.  Demott  and  our  prior  precedent  foreclose 

both arguments.  

       In Demott, we rejected a vagueness challenge to the Analogue Act based on the 

“substantially  similar”  language.  Id.  at  237–38.  As  we  explained  there,  “a  statute  is 

unconstitutionally  vague  if  it  fails  to  define  the  unlawful  conduct  with  ‘sufficient 

definiteness that ordinary people can understand what conduct is prohibited,’ or if its 

vagueness makes the law unacceptably vulnerable to ‘arbitrary enforcement.’” Id. at 237 

(quoting  Kolender  v.  Lawson,  461  U.S.  352,  357–58  (1983)).  The  phrase  “substantially 

similar”  is  not  unconstitutionally  vague  because  “such  ‘non‐numeric,’  ‘qualitative 

standards’ abound in our law, and are not so inherently problematic as to independently 

render a statute void for vagueness.” Id. at 237 (quoting Sessions v. Dimaya, 138 S. Ct. 1204, 

1215 (2018) (cleaned up)). We see no reason to distinguish Lawton’s case from Demott. 

       Lawton argues that the substance upon which his guilty plea is based, α‐PVP, is 

not “substantially similar” to a controlled substance under any definition that would save 

the phrase from unconstitutional vagueness. We agree with the government that, in light 

of  Demott’s  conclusion  that  juries  may  decide  the  question  of  “substantial  similarity” 

without running afoul  of vagueness concerns, Lawton’s  challenge  is  essentially  one  of 

sufficiency  of  the  evidence,  to  which  he  attempts  to  give  a  constitutional  gloss.  This 

argument, too, fails under Demott. 




                                                 3 
       Because Lawton entered a guilty plea, we review the district court’s finding that 

α‐PVP is substantially similar to MVMP for abuse of discretion. See United States v. Smith, 

160 F.3d 117, 122 (2d Cir. 1998); see also Demott, 906 F.3d at 239 (holding that whether a 

particular substance is substantially similar to a controlled substance is a factual question 

for the jury). Thus, the sole issue we must resolve is whether the district court abused its 

discretion  by  accepting  Lawton’s  plea  while  concluding  that  there  was  sufficient 

information  in  the  record  to  support  a  finding  that  α‐PVP  is  a  controlled  substance 

analogue.  

       The Controlled Substances Act (“CSA”) prohibits the distribution of a “controlled 

substance,”  21  U.S.C.  § 841,  defined  as  any  drug  or  substance  listed  on  schedules  I 

through V, id. § 802(6). The Analogue Act directs the government to treat “[a] controlled 

substance  analogue . . . ,  to  the  extent  intended  for  human  consumption,”  as  though  it 

were “a controlled substance in schedule I.” Id. § 813. A controlled substance analogue, 

in turn, is defined as a substance, “the chemical structure of which is substantially similar 

to . . . [that] of a controlled substance in schedule I or II” (the chemical structure element), 

and “which has [an actual, claimed, or intended] stimulant, depressant, or hallucinogenic 

effect  on  the  central  nervous  system  that  is  substantially  similar  to  or  greater  than 

. . . [that] of a controlled substance in schedule I or II” (the physiological effect element). 




                                                4 
Id.  § 802(32)(A).  Lawton  challenges  the  chemical  structure  element  of  the  controlled 

substance analogue definition as applied to α‐PVP.1  

        Lawton argues the Government must prove that the substance in question “ha[s] 

a readily apparent visual similarity” to a controlled substance and “metabolize[s] into the 

schedule I or II substance upon ingestion.” Appellant Br. 23. This argument, however, 

relies on a misreading of our holding in United States v. Roberts, 363 F.3d 118 (2d Cir. 2004). 

Roberts  concerned  a  government  challenge  to  a  district  court’s  decision  to  dismiss  an 

indictment and thus does not preclude the district court’s finding here.2 The Analogue 



1 Lawton also challenged the physiological effect element before the district court in his motion 
to  dismiss,  but  his  briefing  to  this  court  does  not  address  that  element  with  any  specificity. 
Therefore, we deem waived any argument about α‐PVP’s actual, claimed, or intended effect as 
compared  to  a  controlled  substance.  See  Norton  v.  Sam’s  Club,  45  F.3d  114,  117  (2d  Cir.  1998) 
(“Issues  not  sufficiently  argued  in  the  briefs  are  considered  waived  and  normally  will  not  be 
addressed on appeal.”). 
2  Given  that  the  purported  analogue  in  Roberts  not  only  had  a  “readily  apparently  visual 
similarity” to a controlled substance, but also metabolized into that controlled substance upon 
ingestion, the Roberts panel concluded that a jury could find that the analogue “easily meets” the 
requirement of substantial similarity in chemical structure and thus reversed the district court’s 
dismissal of the indictment. 363 F.3d at 125 (emphasis added). Here, there was a readily apparent 
visual similarity between α‐PVP and a controlled substance, but α‐PVP does not metabolize into 
a controlled substance upon ingestion. Given the disagreement between the parties’ experts about 
the  relevant  characteristics  of  the  two  substances  and  the  import  of  their  admittedly  small 
structural differences, we agree with the district court that it was appropriate to deny Lawton’s 
motion to dismiss the indictment, leaving to the fact finder the final decision of whether α‐PVP’s 
chemical structure was nevertheless “substantially similar” to a controlled substance. See id. at 
125  n.4  (noting  that  metabolization  is  only  significant  “because  it  indicates  that  the  readily 
ascertainable pre‐ingestion similarity . . . is a similarity of a material and relevant sort”); Demott, 
906 F.3d at 239 (noting that “substantial similarity” is a question of fact); see also United States v. 
Ansaldi, 372 F.3d 118, 124 (2d Cir. 2004) (concluding that a structural difference of “only three 
atoms” did not preclude a jury’s finding of substantial similarity in chemical structure), abrogated 
on other grounds by McFadden v. United States, 135 S. Ct. 2298 (2015). 




                                                     5 
Act,  however,  does  not  require  the  government  to  produce  any particular  evidence  to 

demonstrate  that  a  given  substance  qualifies  as  a  controlled  substance  analogue.  See 

Demott, 906 F.3d at 238. Here, as part of its response to Lawton’s motion to dismiss (which 

included  expert  reports  related  to  α‐PVP’s  chemical  structure),  the  Government 

produced  an  expert  report  concluding  that  α‐PVP  is  substantially  similar  in  chemical 

structure to MDPV. See J.A. 118–19. That report is the kind of evidence from which a jury 

could have found that α‐PVP is structurally similar to a controlled substance. See Demott, 

906 F.3d at 239 (citing expert testimony as competent evidence to establish substantial 

similarity).  

       For the reasons stated above, the judgment of the district court is AFFIRMED. 

 
                                                FOR THE COURT: 
                                                Catherine O’Hagan Wolfe, Clerk 
 
                                                                     




                                                     6